United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 7, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 03-60457
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JOSE ALEGRIA-CAMPA,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                     USDC No. 3:02-CR-126-1
                      --------------------

Before JONES, BARKSDALE, and PRADO, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Jose Alegria-Campa (“Alegria”)

has filed a motion seeking leave to withdraw and a brief as

required by Anders v. California, 386 U.S. 738 (1967).      Counsel

has also filed a motion to waive the requirements of FED. R. APP.

P. 32(a)(4).   Alegria pleaded guilty to illegally re-entering the

United States after having been deported, and he was sentenced to

79 months’ imprisonment and three years of supervised release.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 03-60457
                                  -2-

     We examine the basis of our jurisdiction on our own motion.

See Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987).        A timely

notice of appeal is a prerequisite to the exercise of appellate

jurisdiction, and the lack of a timely notice mandates dismissal

of the appeal.   United States v. Garcia-Machado, 845 F.2d 492,

493 (5th Cir. 1988).   Alegria had 10 days from the entry of the

judgment on March 24, 2003, that is until April 7, 2003, to file

a timely notice of appeal.       See FED. R. APP. P. 4(b)(1)(A).

Alegria’s notice of appeal, which was filed after entry of the

amended judgment and dated April 28, 2003, was untimely.

See United States v. Lewis, 921 F.2d 563, 565 (5th Cir. 1991).

     A district court may grant a defendant an additional 30 days

in which to file a notice of appeal upon a showing of excusable

neglect or good cause.     See FED. R. APP. P. 4(b)(4).   Alegria’s

notice of appeal, which was filed within this 30-day period,

sufficed as a motion for a finding on excusable neglect or good

cause.   See United States v. Golding, 739 F.2d 183, 184 (5th Cir.

1984).

     Accordingly, counsel’s motions are held in abeyance and the

case is REMANDED to the district court for a finding under

FED. R. APP. P. 4(b)(4).   Id.    Upon making the finding, the

district court shall promptly return the case to this court for

dismissal or further proceedings, as may be appropriate.

    REMANDED; MOTIONS HELD PENDING REMAND.